DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Information disclosure statement (IDS) has been considered, except the entries that are crossed out. Please provide the documents for IDS entry no. 146 and 130.
Following prior arts are considered pertinent to applicant's disclosure.
US 20120320984 A1 (hereinafter Zhou).
Parsing Robustness for Merge/AMVP, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11. 6th Meeting: Torino, IT, 14-22 July, 2011




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or 



Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Zhou.

Zhou teaches limitations of following claims  

As to Claim 1  A moving picture decoding [(para 8)]  method for calculating a motion vector predictor to be used when decoding a motion vector of a current block, the moving picture decoding method [(para 39-40)]  comprising: 
generating a candidate list that includes a plurality of candidates each of which is a candidate for the motion vector predictor[(Fig. 9A. 0B, para 40)] ; 
decoding, as a decoded index, a coded index corresponding to a candidate, the candidate being one of the plurality of candidates and including a corresponding motion vector predictor[(para 92, 8)] ; and 
selecting, based on the decoded index, the corresponding motion vector predictor to be used for decoding the motion vector of the current block from among a plurality of motion vector predictor candidates, the plurality of motion vector predictor candidates corresponding to the plurality of candidates[(para 136)] , wherein the generating includes: 
[(para 40-41, available spatial MVP candidate, Fig.3)] ; 
adding a second candidate to the candidate list, the second candidate being derived based on a motion vector used for coding a second block within a first collocated picture different from the current picture[(para 42, available temporal/collocated MVP candidate, Fig.3)] ; and 
adding, when a total number of available candidates in the candidate list is less than a predetermined number, a third candidate to the candidate list[(virtual candidate; para 56, 54)] , the third candidate being derived based on a motion vector used for coding a third block within a second collocated picture different from the current picture[(Virtual candidate is any high-priority MVP candidates that already exist in the list (page 10 & 11 of provisional application 61496934) motion vector of collocated block is taught by this definition (see number 3 in Figure 1. & page 10 of the provisional application. Please note as claimed, the second collocated picture is different from the current picture but not necessarily different from the first collocated picture, see claim 7 for further evidence )] . 

As to Claim 2. The moving picture decoding method according to claim 1, wherein the one or more first candidates each have a smaller index value than the second candidate[(Figure.A.2 & Figure 1. and page 10; the spatial MVP candidate 1 & 2 has lower index than the collocated candidate 3)] . 

As to Claim 3. The moving picture decoding method according to claim 2, wherein the second block or the third block is adjacent to a collocated block, the collocated block being collocated with the current block[(page 2 and Figure1 H3)] . 

As to Claim 4. The moving picture decoding method according to claim 2, wherein the second block is located in a certain area of the first collocated picture or the third block is located in a certain area of the second collocated picture. [(page 2 and Figure1 H3)] . 


As to Claim 5. The moving picture decoding method according to claim 1, wherein the second block or the third block is adjacent to a collocated block, the collocated block being collocated with the current block. [(page 2 and Figure1 H3)] . 

As to Claim 6. The moving picture decoding method according to claim 1, wherein the second block is located in a certain area of the first collocated picture or the [(page 2 and Figure1 H3)] . 


As to Claim 7. The moving picture decoding method according to claim 1, wherein the second collocated picture is the first collocated picture. [(the collocated candidates 3 and the virtual candidates based on those are from same collocated picture. page 2 and Figure1 H3)] . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10284872. Although the claims at issue are not identical, they are not patentably distinct from each other because though the instant claims use different wording, the claim elements of the instant claims are taught by the patented claims. For instance collocated picture (instant claim) is same as temporally adjacent block (patented claim). The null element (patented claim) teach that the candidate list is less than it needs to be, i.e. there are more space. Therefore the instant claim is obvious over the patented claim.
Claim 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10284872 in view of Zhou. Though the additional elements are not explicitly taught by the patented claim, Zhou in the same field of endeavor thought those (see the analysis of prior art rejection). 

.   

 Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 2 of U.S. Patent No. 9456214. Although the claims at issue are not identical, they are not patentably distinct from each other because though the instant claims use different wording, the claim elements of the instant claims are taught by the patented claims. For instance collocated picture (instant claim) is same as temporally candidate (patented claim). 
Claim 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9456214 in view of Zhou. Though the additional elements are not explicitly taught by the patented claim, Zhou in the same field of endeavor thought those (see the analysis of prior art rejection). 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, at the time of the invention, to combine the teaching of the prior arts to improved coding efficiency.   



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426